698 S.E.2d 398 (2010)
In the Matter of J.A.G.
appealed by State of NC.
No. 69PA10.
Supreme Court of North Carolina.
June 16, 2010.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Richard Croutharmel, for J.A.G.

ORDER
Upon consideration of the petition filed by State of NC on the 22nd of February 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was *399 entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."
Upon consideration of the petition filed on the 22nd of February 2010 by Appellant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"The Court allows the State's petition for discretionary review for the limited purpose of remanding to the Court of Appeals for reconsideration in light of our decision in In re D.S. No. 273PA09 (June 17, 2010). By order of the Court in conference, this the 16th of June 2010."